Citation Nr: 0732539	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  05-05 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for sciatica of the right 
leg. 


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma in which the RO denied the benefit sought 
on appeal.  The appellant, who had active service from July 
1998 to July 2004, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    

For procedural purposes, the Board observes that the 
appellant originally filed her claim with the RO in Muskogee, 
Oklahoma and that the Muskogee RO issued the rating decision 
on appeal. See May 2004 application for compensation; July 
2004 rating decision.  The appellant subsequently moved to 
Ohio and her claims file was transferred to the RO in 
Cleveland, Ohio. See February 2005 statement in support of 
claim; February 2005 notice of permanent transfer.  The 
Cleveland RO certified the appellant's appeal to the Board of 
Veterans' Appeals. See April 2006 letter.   

The appellant requested a Travel Board hearing before a 
member of the Board in this case; however, she failed to 
appear for such a hearing scheduled on April 19, 2006. See 
February 2005 VA Form 9; April 2006 letter regarding 
scheduled hearing.  Thereafter, the Board reviewed the 
appellant's claim and remanded the case for further 
development in October 2006.  The requested development has 
been completed.  As such, the case has been returned to the 
Board for further review.  

Unfortunately, a review of the record with respect to the 
issue of entitlement to service connection for sciatica of 
the right leg once again discloses a need for further 
development prior to final appellate review.  As such, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required on her part.


REMAND

The Board noted in its October 2006 decision that the 
appellant's service medical records documented an incident in 
service in which the appellant was diagnosed with a muscle 
strain after experiencing upper back and neck pain as a 
result of lifting a toolbox. See March 1999 service medical 
records.  The service records subsequently note that the 
appellant reported leg numbness and back pain that radiated 
to her legs. See service medical records dated in November 
2003, December 2003, April 2004 and May 2004.  The appellant 
was diagnosed in service with radiculopathy, joint pain and 
sciatica at different times. Id.  However, physical 
examinations performed in connection with the appellant's 
complaints of back and leg pain were consistently found to be 
normal, as were x-rays of her lumbar spine and an MRI. Id.  

The appellant reported during one of her final service 
examinations that she had been seeing a chiropractor in 
connection with her back and leg pain. See May 2004 service 
medical records; May 2004 report of medical assessment.  The 
Board remanded the appellant's claim to the AMC in October 
2006 for the purpose of obtaining the chiropractic records 
referenced above.  While the AMC sent two separate letters to 
the appellant requesting that she provide the names and 
addresses of any medical providers, including the service 
chiropractor, that treated her in connection with numbness or 
pain of the right leg associated with sciatica or some other 
leg disorder, the appellant failed to provide this 
information. November 2006 and March 2007 letters from the 
AMC to the appellant.  However, she subsequently forwarded to 
the RO in Ohio eleven (11) pages of post-service medical 
records from A.C. (a chiropractor in Ohio) dated from March 
2005 to April 2006.  These records appear to consist of a six 
(6) page intake evaluation that occurred in March 2005, as 
well as treatment notes dated from March 2005 to April 2006.  
Of interest to the Board are treatment records that reflect 
comments and complaints regarding low back pain apparently 
extending to the appellant's right and left legs and which 
include at least one diagnosis of L5-S1 facet syndrome.  In 
March 2005, the veteran reported a history of sciatica dating 
back to her military service and reported a history of low 
back problems.  As these records were sent to the Ohio RO 
rather than the AMC in Washington, D.C., they were not 
considered by the AMC prior to its issuance of the most 
recent Supplemental Statement of the Case or its 
recertification of the appellant's appeal to the Board. See 
June 2007 Supplemental Statement of the Case.  

In light of the medical evidence contained in the appellant's 
service medical records reflecting complaints of right leg 
pain and numbness and the new medical evidence of record that 
indicates the appellant (1) continues to experience problems 
associated with her right leg and (2) reflects a possible 
post-service diagnosis associated with these problems, the 
Board finds that the claim must be remanded once again in 
order for the appellant to be afforded a VA examination to 
determine the nature and etiology of her right leg disorder.  
As this case must be remanded for additional development, on 
remand, the AMC will also have the opportunity to review the 
private medical records submitted by the appellant in 
December 2006 and consider those records in the adjudication 
of the appellant's appeal.    

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  As such, 
the case is being returned to the RO via the AMC in 
Washington, D.C.; and VA will notify the appellant if further 
action on her part is required.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the appellant 
for a VA orthopedic/neurological 
examination with an appropriate medical 
examiner to determine if the appellant 
has a right leg disorder and if so, the 
nature and etiology of this disorder.  
After performing the examination, the 
examiner should be asked to provide a 
medical opinion as to whether it is as 
least as likely as not that any 
diagnosed right leg disorder is related 
to an incident or injury experienced by 
the appellant during her period of 
service.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  A clear rationale for all 
opinions would be helpful, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
The appellant's claims folder must be 
made available to the examiner for 
review in conjunction with the 
examination.  

2.  When the development requested has 
been completed, the case should again be 
reviewed by the AMC on the basis of the 
additional evidence, to include the 
private medical records submitted by the 
appellant in December 2006.  If the 
benefit sought is not granted, the 
appellant should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



